

Exhibit 10.29
AMENDMENT NO. 3 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (this "Amendment"), dated as of
February 6, 2015, is by and among INSPERITY, INC., a Delaware corporation
("Borrower"), each of the financial institutions which is or may from time to
time become a party to the Agreement (hereinafter defined) (collectively,
"Lenders", and each a "Lender "), and AMEGY BANK NATIONAL ASSOCIATION, a
national banking association, as agent (the "Agent").


RECITALS:


A.    Borrower, Lenders and Agent entered into that certain Credit Agreement
dated as of September 15, 2011, as amended by that certain Amendment No. 1 to
Credit Agreement dated as of December 7, 2012, and Amendment No. 2 to Credit
Agreement dated as of December 1, 2014 (as amended, the "Agreement").


B.    Pursuant to the Agreement, (a) Insperity Holdings, Inc., a Delaware
corporation, Insperity Retirement Services, L.P., a Delaware limited
partnership, Administaff Partnerships Holding, Inc., a Delaware corporation,
Insperity Business Services, L.P., a Delaware limited partnership, Insperity
Services, L.P., a Delaware limited partnership, Administaff Partnerships Holding
II, Inc., a Delaware corporation, Insperity GP, Inc., a Delaware corporation,
Insperity Support Services, L.P., a Delaware limited partnership, Insperity
Enterprises, Inc., a Texas corporation, Administaff Companies, Inc., a Delaware
corporation, Administaff Partnerships Holding III, Inc., a Delaware corporation,
Insperity PEO Services, L.P., a Delaware limited partnership, Insperity
Insurance Services, L.L.C., a Delaware limited liability company, Insperity
Expense Management, Inc., a California corporation, and Insperity Employment
Screening, L.L.C., a Delaware limited liability company (collectively, "Closing
Date Guarantors") executed those certain Guaranty Agreements dated as of
September 15, 2011 (collectively, the "Closing Date Guaranty Agreements")
pursuant to which Closing Date Guarantors guaranteed to Agent and Lenders the
payment and performance of the Obligations (as defined in the Agreement), and
(b) Insperity Payroll Services, L.L.C., a Delaware limited liability company
("IPS", and collectively with the Closing Date Guarantors, the "Guarantors")
executed that certain Guaranty Agreement dated as of February 17, 2012
("IPS-Guaranty Agreement", and collectively with the Closing Date Guaranty
Agreements, the "Guaranty Agreements") pursuant to which IPS guaranteed to Agent
and Lenders the payment and performance of the Obligations.


C.    Borrower, Lenders and Agent now desire to amend the Agreement as herein
set forth.


NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




ARTICLE II.


Definitions


Section 2.1.    Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the meanings given to such terms
in the Agreement, as amended hereby.




ARTICLE III.


Amendments


Section 3.1.    Amendment to Recitals. Effective as of the date hereof, the
first paragraph of the Recital contained in the Agreement is amended to read in
its entirety as follows:


Borrower has requested that Lenders extend credit to Borrower in the form of a
revolving line of credit in the amount of $125,000,000.00 (which may be
increased upon the terms and conditions hereinafter set forth to $175,000,000.00
and which includes a swing line in the amount of $10,000,000.00). Lenders are
willing to make such extensions of credit to Borrower upon the terms and
conditions hereinafter set forth.


Section 3.2.    Amendment to Certain Definitions. (a) Effective as of the date
hereof, the definition of each of the following terms contained in Section 1.1
of the Agreement is amended to read in its respective entirety as follows:


"Applicable Margin" means, for the Levels described below, the applicable rate
per annum set forth below.






Level I


Level II


Level III


Level IV


LIBOR Margin


1.75%


2.00%


2.25%


2.50%


Alternate Base Rate Margin


0.00%


0.00%


0.25%


0.50%



Level I applies when the Leverage Ratio is less than or equal to 1.00 to 1.00.


Level II applies when the Leverage Ratio is greater than 1.00 to 1.00 but less
than or equal to 1.50 to 1.00.
Level III applies when the Leverage Ratio is greater than 1.50 to 1.00 but less
than or equal to 2.00 to 1.00.
Level IV applies when the Leverage Ratio is greater than 2.00 to 1.00.
The applicable Level shall be adjusted, to the extent applicable, forty-five
(45) days after the end of each fiscal quarter of Borrower (or, in the case of
any change reflected by the audited financial statements delivered pursuant to
Section 7.1(a), one hundred twenty (120) days after the end of any fiscal year)
based on the Leverage Ratio tested for the period of four (4) consecutive fiscal
quarters ending on the last day of such fiscal quarter or such fiscal year, as
applicable; provided that if Borrower fails to deliver the financial statements
required by Section 7.1(a) or (b), as applicable, or the related No Default
Certificate required by Section 7.1(c) by the forty-fifth (45th) day (or, if
applicable, the one hundred twentieth (120th) day) after the end of any fiscal
quarter or any fiscal year, as applicable, Level IV or the Default Rate, if
applicable, shall apply until such financial statements are delivered.
"Combined Commitments" means, at any time, the sum of the Commitments of all
Lenders at such time. The Combined Commitments shall be $125,000,000.00 as of
February 6, 2015.


"EBITDA" means for Borrower and its Subsidiaries, on a consolidated basis for
any period, the sum of (a) Operating Income for such period, plus (b)
depreciation and amortization for such period, plus (c) non-cash stock based
compensation expense for such period, plus (d) Interest Income for such period,
plus (e) extraordinary or non-recurring expenses or charges, in an aggregate
amount not to exceed $15,000,000.00 during the term of this Agreement, incurred
in connection with any transaction or other strategic events approved by the
board of directors of Borrower, including any related advisory fees, during such
period, plus (f) any non-cash write-off for impairment of long lived assets
(including goodwill, intangible assets and fixed assets such as property, plant
and equipment), or of deferred financing fees or investments in debt and equity
securities during such period, plus (g) any non-cash impact of accounting
changes or restatements during such period; provided, however, that the amounts
of each of the items set forth in the clauses above shall include, for the first
twelve (12) months after any Acquisition, the actual historical amounts of such
items for any Person which is acquired by Borrower or any Subsidiary in such
Acquisition.




"Floating Thirty Day LIBOR Rate" means, as of any day, the rate per annum
offered for Dollar deposits in an amount comparable to the principal amount of
the outstanding Alternate Base Rate Loans for a period of thirty (30) days as of
11:00 a.m. City of London, England time two (2) Business Days prior to such day
as quoted on that page of the Reuters or Bloomberg System ("Bloomberg")
reporting service (as then being used by Agent to obtain such interest rate
quotes) that displays the London interbank offered rate administered by
Intercontinental Exchange Group (ICE) Benchmark Administration Limited ("ICE")
(or the successor thereto) for such Dollar deposits; provided, however, that if
such rate is not available on Bloomberg or Reuters, then such offered rate shall
be otherwise independently determined by Agent from an alternate, substantially
similar independent source available to Agent and recognized in the banking
industry.


"Guaranty Agreement" means a Guaranty Agreement executed by a Domestic
Subsidiary in favor of Agent in substantially the form of Exhibit "F", as the
same may be amended, supplemented or modified from time to time, and "Guaranty
Agreements" shall mean, collectively, all such agreements.


"LIBOR Rate" means, for any LIBOR Loan, for any Interest Period therefor, (a)
the rate per annum quoted on that page of the Reuters or Bloomberg reporting
service (as then being used by Agent to obtain such interest rate quotes) that
displays the London interbank rate administered by Intercontinental Exchange
Group (ICE) Benchmark Administration Limited ("ICE") (or the successor thereto)
for Dollar deposits in an amount comparable to the outstanding principal amount
of such LIBOR Loan for a period of time equal to such Interest Period as of
11:00 a.m. City of London, England time two (2) London Business Days prior to
the first date of such Interest Period; provided, however, that if such rate is
not available on Bloomberg or Reuters, then such rate shall be otherwise
independently determined by Agent from an alternate, substantially similar
independent source available to Agent and recognized in the banking industry;
divided by (b) one (1) minus the Reserve Requirement.




"Obligations" means (a) all obligations, indebtedness and liabilities of
Borrower to Agent, Issuing Bank and Lenders, or any of them, arising pursuant to
this Agreement or any of the other Loan Documents, now existing or hereafter
arising, including, without limitation, all of Borrower=s contingent
reimbursement obligations in respect of Letters of Credit, (b) all interest
accruing thereon and all attorneys= fees and other expenses incurred in the
enforcement or collection thereof and (c) all Rate Management Transaction
Obligations. Notwithstanding the foregoing, the definition of "Obligations"
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.


"Proprietary Accounts" shall mean all the depository accounts of Borrower and
its Subsidiaries which are not used to hold client-related payroll and payroll
tax funds. The Proprietary Accounts of Borrower and its Subsidiaries as of the
date of each No Default Certificate are listed on such No Default Certificate.


"Termination Date" means 11:00 a.m. on February 6, 2020, or such earlier date on
which the Commitments terminate as provided in this Agreement.


(b)    Effective as of the date hereof, the following definitions shall be added
to Section 1.1 of the Agreement in proper alphabetical order:


"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. ' 1 et
seq.), as amended from time to time, and any successor statute.


"Eligible Contract Participant" shall have the meaning given to such term in the
Commodity Exchange Act and the regulations thereunder.


"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty
Agreement of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor's failure
for any reason to constitute an Eligible Contract Participant at the time the
Guaranty Agreement of such Guarantor or the grant of such security interest
becomes or would become effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty Agreement or security interest is
or becomes illegal.


"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each
Guarantor that at the time the relevant Swap Obligation is incurred constitutes
an Eligible Contract Participant and can cause another Person to qualify as an
Eligible Contract Participant at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.




"Sanctions" shall have the meaning given to such term in Section 6.21.


"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.


Section 3.3.    Amendment to Section 4.2. Effective as of the date hereof,
Section 4.2 of the Agreement is amended to read in its entirety as follows:


Section 4.2.    Guaranty Agreements. Each Domestic Subsidiary shall
unconditionally and irrevocably guarantee payment and performance of the
Obligations by execution and delivery of a Guaranty Agreement. Notwithstanding
the foregoing, amounts received from any Guarantor that is not an Eligible
Contract Participant shall not be applied to any Obligations that are Excluded
Swap Obligations.


Section 3.4.    Amendment to Section 6.20. Effective as of the date hereof,
Section 6.20 of the Agreement is amended to read in its entirety as follows:


Section 6.20.    Proprietary Accounts. The most recently delivered No Default
Certificate, commencing with the No Default Certificate delivered for the fiscal
quarter ending March 31, 2015, contains a list of all of the Proprietary
Accounts of Borrower and its Subsidiaries as of the date of such No Default
Certificate, and, as of the date of a No Default Certificate, neither Borrower
nor any Subsidiary maintains any Proprietary Account which is not listed on such
No Default Certificate.


Section 3.5.    Addition of Section 6.21. Effective as of the date hereof,
Section 6.21 shall be added to the Agreement and shall read in its entirety as
follows:


Section 6.21.    Sanctions. Neither Borrower nor any Subsidiary or, to the
knowledge of Borrower, any director, officer, employee, agent, or Affiliate of
Borrower or any Subsidiary is a Person that is, or is owned or controlled by
Persons that are: (a) the subject of any sanctions administered or enforced by
the U.S. Department of the Treasury's Office of Foreign Assets Control ("OFAC"),
the U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty's Treasury, or other sanctions authority having jurisdiction
over Borrower or any Subsidiary (collectively, "Sanctions"), or (b) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions.


Section 3.6.    Addition of Section 6.22. Effective as of the date hereof,
Section 6.22 shall be added to the Agreement and shall read in its entirety as
follows:




Section 6.22.    Anti-Corruption. Neither Borrower nor any Subsidiary, nor, to
the knowledge of Borrower, any director, officer, employee, agent, or Affiliate
of Borrower or any Subsidiary has (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (b) made any direct or indirect unlawful payment to any
government official or employee from corporate funds, (c) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977 or
the Bribery Act 2010 of the United Kingdom or similar law of the European Union
or any European Union Member State or similar law of a jurisdiction in which
Borrower or any Subsidiary conduct their business and to which they are lawfully
subject or (d) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment which is unlawful under any law of a jurisdiction in
which Borrower or any Subsidiary conduct their business and to which they are
lawfully subject.


Section 3.7.    Addition of Section 8.16. Effective as of the date hereof,
Section 8.16 shall be added to the Agreement and shall read in its entirety as
follows:


Section 8.16.    Sanctions. Borrower will not knowingly, directly or indirectly,
use the proceeds of the Revolving Advances or any Letter of Credit, or lend,
contribute or otherwise knowingly make available such proceeds to any
Subsidiary, joint venture partner or other Person, (a) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(b) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Revolving Advances or Letters
of Credit, whether as underwriter, advisor, investor, or otherwise).


Section 3.8.    Addition of Section 8.17. Effective as of the date hereof,
Section 8.17 shall be added to the Agreement and shall read in its entirety as
follows:


Section 8.17.    Anti-Corruption. Borrower will not knowingly use, or permit the
use, of any proceeds of the Revolving Advances or Letters of Credit, directly or
indirectly, to fund any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977.


Section 3.9.    Amendment to Section 10.5. Effective as of the date hereof, the
last sentence contained in Section 10.5 of the Agreement is amended to read in
its entirety as follows:


The provisions of this Section 10.5 shall govern and control over any
conflicting provisions in this Agreement or any Loan Document, except that, to
the extent Agent receives any amounts from any Guarantor that is not an Eligible
Contract Participant, such amounts shall not be applied to any Obligations that
are Excluded Swap Obligations.


Section 3.10.    Amendment to Exhibits. Effective as of the date hereof, (a)
Exhibit "C" (Form of Revolving Advance Request Form) to the Agreement is amended
to conform in its entirety to Annex "A" to this Amendment, (b) Exhibit "D" (Form
of No Default Certificate) to the Agreement is amended to conform in its
entirety to Annex "B" to this Amendment, and (c) Exhibit "F" (Form of Guaranty
Agreement) to the Agreement is amended to conform in its entirety to Annex "C"
to this Amendment.


Section 3.11.    Amendment to Annexes. Effective as of the date hereof, (a)
Annex "I" (Commitments) to the Agreement is amended to conform in its entirety
to Annex "D" to this Amendment and (b) Schedule 1.1 to the Agreement and all
references thereto are hereby deleted from the Agreement.




ARTICLE IV.


Conditions Precedent


Section 4.1.    Conditions. The effectiveness of this Amendment is subject to
the receipt by Agent of the following in form and substance satisfactory to
Agent:


(c)    Certificate. A certificate of the Secretary or Assistant Secretary of
Borrower (or another officer of Borrower reasonably acceptable to Agent)
certifying (i) resolutions of the board of directors of Borrower which authorize
the execution, delivery and performance by Borrower of this Amendment and the
other Loan Documents to which Borrower is or is to be a party, and (ii) the
names of the officers of Borrower authorized to sign this Amendment and each of
the other Loan Documents to which Borrower is or is to be a party as of the date
hereof, together with specimen signatures of such officers.


(d)    Governmental Certificates. Certificates issued by the appropriate
government officials of the state of organization or incorporation, as
applicable, of Borrower and Guarantors as to the existence and good or active,
as applicable, standing of Borrower and Guarantors.




(e)    Revolving Notes. The Revolving Notes executed by Borrower payable to the
order of the Lenders, respectively (which promissory notes are in renewal,
extension and increase of, but not in discharge or novation of, that certain
promissory note executed by Borrower on September 15, 2011, in the original
principal amount of $40,000,000.00 and payable to the order of Amegy Bank
National Association, as a Lender, that certain promissory note executed by
Borrower on September 15, 2011, in the original principal amount of
$40,000,000.00 and payable to the order of Bank of America, N.A., as a Lender
and that certain promissory note executed by Borrower on September 15, 2011, in
the original principal amount of $20,000,000.00 and payable to the order of
Woodforest National Bank, as a Lender (collectively, the "Prior Revolving
Notes"). Each Lender agrees to use commercially reasonable efforts to return its
original Prior Revolving Note to Borrower within fifteen (15) days of the date
of this Amendment.


(f)    Fees and Expenses. (i) Evidence that the costs and expenses (including
reasonable attorneys' fees) referred to in Section 5.3, to the extent invoiced
prior to the date hereof have been paid in full by Borrower.


(ii)    Evidence that all fees referenced in the agent fee letter dated as of
even date herewith between Borrower and Agent have been paid in full by
Borrower.


(iii)    Evidence that all fees referenced in the lenders fee letter dated as of
even date herewith between Borrower and Agent have been paid in full by
Borrower.


(g)    Additional Information. Such additional documents, instruments and
information as Agent has reasonably requested at least two (2) days prior to the
date hereof.


Section 4.2.    Additional Conditions. The effectiveness of this Amendment is
also subject to the satisfaction of the additional conditions precedent that (a)
the representations and warranties contained herein and in all other Loan
Documents, as amended hereby, shall be true and correct as of the date hereof as
if made on the date hereof, except to the extent that any such representation or
warranty relates solely to an earlier date, in which case it shall have been
true and correct as of such earlier date, and (b) no Event of Default or
Unmatured Event of Default shall have occurred and be continuing.




ARTICLE V.


Ratifications, Representations, and Warranties




Section 5.1.    Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement are ratified and confirmed
and shall continue in full force and effect. Borrower, Lenders and Agent agree
that the Agreement as amended hereby shall continue to be the legal, valid and
binding obligation of such Persons enforceable against such Persons in
accordance with its terms.


Section 5.2.    Representations, Warranties and Agreements. Borrower hereby
represents and warrants to Agent and Lenders that, as of the date hereof, (a)
the execution, delivery, and performance of this Amendment and any and all other
Loan Documents executed or delivered in connection herewith have been authorized
by all requisite corporate action on the part of Borrower and will not violate
the Organizational Documents of Borrower, (b) the representations and warranties
contained in Article VI of the Agreement as amended hereby, and all other Loan
Documents are true and correct on and as of the date hereof as though made on
and as of the date hereof, except to the extent that any such representation or
warranty relates solely to an earlier date, in which case it shall have been
true and correct as of such earlier date, (c)no Event of Default or Unmatured
Event of Default has occurred and is continuing, (d) Borrower is indebted to
Lenders pursuant to the terms of the Notes, as the same may have been renewed,
modified, extended or rearranged, including, without limitation, any renewals,
modifications and extensions made pursuant to this Amendment, and (e) Borrower
has no claims, credits, offsets, defenses or counterclaims arising from the Loan
Documents or Agent's or any Lender's performance under the Loan Documents.




ARTICLE VI.


Miscellaneous


Section 6.1.    Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Loan Documents including any
Loan Document furnished in connection with this Amendment shall fully survive
the execution and delivery of this Amendment and the other Loan Documents, and
no investigation by Agent or any Lender or any closing shall affect the
representations and warranties or the right of Agent or any Lender to rely on
them.


Section 6.2.    Reference to Agreement. Each of the Loan Documents, including
the Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement, as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement, as amended hereby.


Section 6.3.    Expenses. Borrower agrees that this Amendment is a Loan Document
to which Section 12.1 of the Agreement shall apply.




Section 6.4.    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.


Section 6.5.    APPLICABLE LAW. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN HOUSTON, HARRIS COUNTY, TEXAS AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.


Section 6.6.    Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Lenders, Agent and Borrower and their respective
successors and assigns, except Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of Agent and
Lenders.


Section 6.7.    Counterparts. This Amendment and the other Loan Documents may be
executed in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same instrument. Delivery of an executed signature page of this
Amendment and/or any other Loan Document by a scanned PDF attached to an e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.


Section 6.8.    Effect of Waiver. No consent or waiver, express or implied, by
Agent or any Lender to or for any breach of or deviation from any covenant,
condition or duty by Borrower shall be deemed a consent or waiver to or of any
other breach of the same or any other covenant, condition or duty.


Section 6.9.    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.




Section 6.10.    ENTIRE AGREEMENT. THIS AMENDMENT, THE AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ALL OTHER INSTRUMENTS, DOCUMENTS, AND AGREEMENTS EXECUTED AND
DELIVERED IN CONNECTION WITH THIS AMENDMENT AND THE AGREEMENT EMBODY THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS
AMENDMENT, THE AGREEMENT OR THE OTHER LOAN DOCUMENTS AND THE OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT AND THE AGREEMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.




Executed as of the date first written above.


BORROWER:


INSPERITY, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer
































































SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT




AGENT:


AMEGY BANK NATIONAL ASSOCIATION,
as Agent




By: /s/ Ryan K. Hightower    
Ryan K. Hightower
Senior Vice President




































































SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT




LENDERS:


AMEGY BANK NATIONAL ASSOCIATION




By: /s/ Ryan K. Hightower    
Ryan K. Hightower
Senior Vice President




BANK OF AMERICA, N.A.




By: /s/ Anthony A. Eastman    
Anthony A. Eastman
Vice President




WOODFOREST NATIONAL BANK




By: /s/ John Ellis    
John Ellis
Senior Vice President






































SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT




Each of the undersigned Guarantors hereby consents and agrees to this Amendment
and agrees that the Guaranty Agreement executed by such Guarantor shall remain
in full force and effect and shall continue to be the legal, valid and binding
obligations of such Guarantor, enforceable against such Guarantor in accordance
with its terms and shall evidence such Guarantor's guaranty of the Notes as
increased, renewed and extended from time to time, including, without
limitation, the increase, renewal and extension evidenced by the Revolving Notes
executed in connection with this Amendment.


In addition, each of the undersigned Guarantors hereby agrees that in the event
such Guarantor is a Qualified ECP Guarantor (as defined in the Agreement), such
Guarantor hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other guarantor of the Obligations (as defined the Agreement) (each a "Credit
Agreement Guarantor") to honor all of its obligations under the Guaranty
Agreements (as defined in the Agreement) in respect of Swap Obligations (as
defined in the Agreement) (provided, however, that Guarantor shall only be
liable under this Paragraph for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Paragraph, or
otherwise under the Guaranty Agreement executed by such Guarantor, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Guarantor under this
Paragraph shall remain in full force and effect until all Obligations have been
paid in full and all commitments of Lenders to advance funds to Borrower have
been terminated. Each Guarantor intends that this Paragraph constitute, and this
Paragraph shall be deemed to constitute, a "keepwell, support, or other
agreement" for the benefit of each other Credit Agreement Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act (as defined
in the Agreement).                


INSPERITY HOLDINGS, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer


INSPERITY RETIREMENT SERVICES, L.P.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer




SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT


ADMINISTAFF PARTNERSHIPS HOLDING, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer


INSPERITY BUSINESS SERVICES, L.P.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer


INSPERITY SERVICES, L.P.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer


ADMINISTAFF PARTNERSHIPS HOLDING II, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer


INSPERITY GP, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT


INSPERITY SUPPORT SERVICES, L.P.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer


INSPERITY ENTERPRISES, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer


ADMINISTAFF COMPANIES, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer


ADMINISTAFF PARTNERSHIPS HOLDING III, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer


INSPERITY PEO SERVICES, L.P.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer








SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT


INSPERITY INSURANCE SERVICES, L.L.C.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer


INSPERITY EXPENSE MANAGEMENT, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer


INSPERITY EMPLOYMENT SCREENING, L.L.C.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer


INSPERITY PAYROLL SERVICES, L.L.C.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer
























SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT


LIST OF ANNEXES




Annex                Document


A                Form of Revolving Advance Request Form


B                Form of No Default Certificate


C
Form of Guaranty Agreement



D
Annex "I" (Commitments)



Annex "D"
Annex I
COMMITMENTS
February 6, 2015
Name of Lender


Percentage Share as of
February 6, 2015


Commitment Amounts as of


February 6, 2015

1.    Amegy Bank National Association        40%            $50,000,000.00
2.    Bank of America, N.A.            40%            $50,000,000.00
3.    Woodforest National Bank            20%            $25,000,000.00
Total                    100%            $125,000,000.00








